DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites verbatim claim limitations which are already in claim 10 from which it depends. The limitation seen in claim 11 “a power supply circuit configured to provide the first voltage domain and the second voltage domain for the CAN transceiver and the CAN controller” is seen in lines 11 and 12 of claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Litichever et al. (US Publication Number 2019/0385057, hereinafter “Litichever”).

6.	As per claims 1, 2, 10 and 11, Litichever teaches a CAN circuit structure (figure 5) and vehicle (vehicle, paragraph 43) diagnostic device, comprising: 17a CAN transceiver (figure 5, 53a…c) operating in a first voltage domain (paragraph 75), wherein the CAN transceiver is connected to CAN buses (paragraph 67, CAN bus teaching) of a to-be-detected vehicle for receiving and transmitting differential signals; a clamp circuit disposed between the CAN transceiver and the data bus for clamping the 5differential signals; a CAN controller (paragraph 68, CAN controller, 57a…c, figure 5) operating in a second voltage domain (paragraph 69), wherein the CAN controller is connected to the CAN transceiver for communicating with the CAN transceiver (figure 5, interface between 57 and 52); and a signal isolation circuit (paragraph 133) disposed between the CAN transceiver and the CAN controller for isolating the first voltage domain from the second voltage domain (paragraphs 74 – 77); and 10a power supply (paragraph 11) circuit configured to provide the first voltage domain and the second voltage domain for the CAN transceiver and the CAN controller (paragraph 171).  



8.	As per claims 4 and 13, Litichever teaches a CAN circuit structure and vehicle diagnostic device,  wherein the power supply circuit comprises an input power supply and an isolated power supply, wherein an input terminal of the isolated power supply is connected to the input power supply (paragraph 75, power supply handling for the input/output terminals), 25an output terminal of the isolated power supply forms the first supply voltage and the first ground terminal and the isolated power supply is connected to the CAN transceiver for providing the first supply voltage and the first ground terminal for the CAN transceiver (paragraph 74, ground terminal handling).  
9.	As per claims 5 and 14, Litichever teaches a CAN circuit structure and vehicle diagnostic device, wherein the power supply circuit further comprises a low-dropout linear voltage regulator, wherein an input terminal of the low-dropout linear voltage regulator is connected to the input power supply, an output terminal of the low-dropout linear voltage regulator forms the second supply 5voltage and the second ground terminal and the low-dropout linear voltage regulator is connected to the CAN controller 

10.	As per claims 6 and 15, Litichever teaches a CAN circuit structure and vehicle diagnostic device,  wherein the clamp circuit consists of a first diode and a second diode and the pair of data buses consist of a first data 10line and a second data line, wherein an anode of the first diode is connected to the first data line, an anode of the second diode is connected to the second data line and cathodes of both the first diode and the second diode are connected to the first ground terminal (terminal configuration of the diodes, paragraphs 106 and 371, figure 10).  

11.	As per claims 7 and 16, Litichever teaches a CAN circuit structure and vehicle diagnostic device, wherein the clamp circuit is 15configured to restrict the low level of the differential signals (paragraph 30) to a ground terminal of the first voltage domain (paragraphs 31 – 32) and the high level of the differential signals is equivalent to an operating voltage of the first voltage domain (paragraph 135).  

12.	As per claims 8 and 17, Litichever teaches a CAN circuit structure and vehicle diagnostic device, wherein a first connection terminal of the signal isolation circuit is connected to the CAN transceiver and a second 20connection terminal of the signal isolation circuit is connected to the CAN controller for isolating and converting a signal transmitted between the first voltage domain and the second voltage domain (converting transmitted signals, paragraph 68).  

13.	As per claims 9 and 18, Litichever teaches a CAN circuit structure and vehicle diagnostic device, wherein the CAN transceiver is a CAN transceiver meeting a general standard ISO11898 and the differential signals 25transmitted on the data buses are CAN signals meeting an ISO 11992 standard (paragraph 66, ISO11898 and ISO11992).

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haas/Truong/Takada/Kim/Mori/Hatta/Ohtsuka teach a vehicle with CAN control teachings for a transmitter/receiver handling differential signaling along a plurality of voltage configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184